Citation Nr: 1111714	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  97-05 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas




THE ISSUES

1.  Entitlement to increased evaluations for the service-connected posttraumatic stress disorder (PTSD), initially evaluated as 10 percent disabling beginning on May 19, 1992; as 50 percent disabling beginning on September 29, 1997; and as 70 percent disabling beginning on November 2, 1999.  

2.  Entitlement to an effective date earlier than September 25, 2007 for the assignment of a total disability evaluation based upon individual unemployability by reason of service-connected disability (TDIU).








REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to February 1970.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO in November 1994 and May 1996.  

In June 2001, the Board denied the Veteran's claim for increase and remanded a separate claim of service connection for prostatitis for additional development of the record.  

The Veteran then appealed the denial of the claim for increase to the United States Court of Appeals for Veterans Claims (Court).  In October 2003, the Court vacated the decision as to this matter.  

The VA General Counsel appealed this decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit), which vacated the Court's decision and remanded the claim for increase for further proceedings consistent with Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) in April 2004.  

In an August 2004 decision, the Court again vacated the June 2001 decision, and the Federal Circuit affirmed this decision in March 2008.  The claim for increase then was remanded to the Board for further review.

In a May 2008 rating decision, the RO granted entitlement to a TDIU rating, effective on September 25, 2007.  

In a decision rendered in May 2009, the Board denied the Veteran's pending claim of service connection for prostatitis.  The Board also remanded the claim for increase for additional development of the record.  

In a separate document in May 2009, the Board remanded the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for bladder cancer for further development.  

In a rating decision in October 2010, the RO granted compensation benefits for the residuals of bladder cancer under 38 U.S.C.A. § 1151, and special monthly compensation, effective on October 8 2008.   

The Veteran was scheduled for a hearing on February 9, 2011.  However, due to inclement weather the hearing was rescheduled to February 23, 2011.  

On February 23, 2011, the Veteran and his representative submitted in writing notification of cancellation of hearing and withdrawal of all issues associated with the hearing.



FINDING OF FACT

In February 2011, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran through his representative that he wanted to withdraw his appeal as to all pending matters.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  

Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  

Here, the Veteran, by way of a February 2011 statement, clearly indicated his intent to withdraw his appeal as to the claim for increased compensation for the service-connected PTSD, evaluated as 10 percent disabling beginning on May 19, 1992; as 50 percent disabling beginning on September 29, 1997; and as 70 percent disabling beginning on November 2, 1999 and the claim for an effective date earlier than September 25, 2007 for a grant of a TDIU rating.  

Hence, as there remains no allegation of error of fact or law for appellate consideration, the Board does not have jurisdiction to further review the appeal at this time 




ORDER

The appeal as to an increased rating for the service-connected PTSD, evaluated as 10 percent disabling beginning on May 19, 1992; as 50 percent disabling beginning on September 29, 1997; and as 70 percent disabling beginning on November 2, 1999, is dismissed.

The appeal to entitlement to an effective date earlier than September 25, 2007 for a TDIU, is dismissed.




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


